                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    LARRY JAMES FITCH,                                                  CIVIL ACTION
        Plaintiff

    VERSUS                                                              NO. 18-6860

    JERRY LARPENTER, ET AL.,                                            SECTION: “E” (4)
        Defendants


                                                     ORDER
        Plaintiff filed his pro se complaint on July 16, 2018.1 He did not file suit on the form

required for § 1983 prisoner complaints, and he failed to submit a filing fee or an

application to proceed in forma pauperis with the complaint. On July 24, 2018, the Clerk

sent notice of this deficiency to Plaintiff and provided him with the necessary forms.2 On

August 29, 2018, the Court issued an Order requiring Plaintiff to show cause on or before

September 18, 2018, why his complaint should not be dismissed for failure to comply with

the Clerk’s deficiency notice.3 Plaintiff did not comply with this order.

        This United States Magistrate Judge, issued her Report and Recommendation on

September 28, 2018.4 The Magistrate Judge recommended that Plaintiff’s complaint be

dismissed, pursuant to Federal Rule of Civil Procedure 41(b), for failure to comply with

the Federal Rules of Civil Procedure or the order of this Court.5 The period for objections

ended on October 12, 2018, with no objections filed. Instead, on October 9, 2018, Plaintiff

filed into the record another complaint.6 Plaintiff’s second complaint does not remedy the




1 R. Doc. 1.
2 R. Doc. 2.
3 R. Doc. 4.
4 R. Doc. 6.
5 R. Doc. 6 at 2-4; see also FED. R. CIV. P 56(b).
6 R. Doc. 7.


                                                       1
deficiencies in his original complaint, namely the failure to submit the complaint on the

proper form or provide the filing fee or pauper application required to prosecute his case.

       The Court, having considered the complaint, the record, the applicable law, and

the magistrate judge’s Report and Recommendation, finds the magistrate judge’s findings

of fact and conclusions of law are correct. The Court hereby approves the United States

Magistrate Judge’s Report and Recommendation and adopts it as its opinion in this

matter.

       Accordingly;

       IT IS ORDERED that Plaintiff Larry James Fitch’s Complaint be and hereby is

DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b),

for failure to comply with the Federal Rules of Civil Procedure or the order of this Court.

       New Orleans, Louisiana, on this 2nd day of November, 2018.


                                            ___________________________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




                                             2
